DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 

﻿

CHANGE OF CONTROL AGREEMENT

﻿

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), made and entered into as of
the 17th day of April, 2017, by and between:

﻿

(i)        RONALD JORDAN (the “Employee”) and

﻿

(ii)       FEDERATED NATIONAL HOLDING COMPANY, a Florida corporation with
offices and place of business in Sunrise, Florida (the “Company”).

﻿

All capitalized terms which are not defined herein shall have the same meaning
as defined terms in Appendix A, which is attached hereto and incorporated herein
by this reference.

﻿

P R E L I M I N A R Y   S T A T E M E N T

﻿

WHEREAS, the Company believes it to be in the best interests of the Company to
assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control;
and

﻿

WHEREAS, the Company and Employee desire to enter into this Agreement to protect
the Employee's interests in the event of a Change of Control.

﻿

NOW,  THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

﻿

1.       Termination without Cause or for Good Reason During the Two-Year
Period Following a Change of Control. If during the two-year period following a
Change of Control, the Employee's employment with the Company is terminated by
the Company without Cause or by the Employee for Good Reason, the Company will
make a lump sum payment, no later than 10 days following such termination, to
the Employee in an amount equal to one year of the Employee's base salary as in
effect immediately prior to the Change of Control.

﻿

2.       Termination for Cause, without Good Reason, Death or Disability
Following a Change of Control. In the event that Employee's employment is
terminated by the Company for Cause, by the Employee without Good Reason, or due
to the death or total disability of Employee following a Change of Control,
Employee shall be entitled to receive any earned and unpaid compensation and all
earned and vested benefits pursuant to the terms of any applicable benefit plans
through the date of termination of the Employee’s employment with the Company
within seven days following such date of termination.

﻿

3.       Release.  Employee agrees that, as a condition to receiving the
payments and benefits provided hereunder, the Employee will execute, deliver and
not revoke (within the time period permitted by applicable law) a release of all
claims of any kind whatsoever against the Company, its affiliates, officers,
directors, employees, agents and shareholders in the then- standard form being
used by the Company.





 

1

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



4.       Full Settlement.  Any amounts due under this Agreement are in lieu of
any, amounts payable under any other salary continuation or cash severance
arrangement of the Company and, to the extent paid or provided under any other
such arrangement, any such other payment shall be offset from the amount due
hereunder. The Company's obligation to make payments provided for in this
Agreement and otherwise perform its obligations hereunder shall not be affected
by any set-off, counterclaim, recoupment, defense or other claim, right or
action that the Company may have against the Employee or others. In no event
shall the Employee be obligated to seek other employment or to take any action
by way of mitigation of the amounts payable to the Employee under any provision
of this Agreement.

﻿

5.       Notices. All notices, demands and other communications that may or are
required to be given to or made by either party to the other in connection with
this Agreement shall be in writing, shall be given by hand delivery, by
overnight delivery through a nationally recognized delivery service, or by
United States Certified or Registered mail, return receipt requested, postage
prepaid, and shall be deemed to have been given or made when received by the
addressee, addressed to the respective parties as follows:

﻿

﻿

 

 

﻿

If to Employee:

Ronald Jordan

﻿

 

5817 Crutchfield Farm Road

﻿

 

Oakridge, NC 27310

﻿

 

 

﻿

If to Company:

FEDERATED NATIONAL HOLDING COMPANY

﻿

 

14050 NW 14 Street, Suite 180

﻿

 

Sunrise, Florida 33323

﻿

 

Attn: Chief Executive Officer

﻿

﻿

6.       Miscellaneous:

﻿

(a)       This Agreement has been executed in and shall be governed and
construed in accordance with the laws of the State of Florida.

﻿

(b)       Unless otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative and not restrictive of
those given by law.

﻿

(c)       No failure of any party hereto to exercise any power given such party
hereunder or to insist upon strict compliance by the other party with its
obligations hereunder, and no customary practice of the parties at variance with
the terms hereof, shall constitute a waiver of a party’s right to demand exact
compliance with the terms hereof.

﻿

(d)       Time is of the essence in complying with the terms, conditions and
provisions of this Agreement.

﻿

(e)       This Agreement contains the entire agreement of the parties hereto
pertaining to the subject matter hereof, and no representation, inducements,
promises or agreements between the parties not contained herein shall be of any
force or effect.





 

2

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



(f)       This Agreement is binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Employee and his respective heirs,
personal representatives, successors and assigns.

﻿

(g)       Any amendment to this Agreement shall not be binding upon the parties
to this Agreement unless such amendment is in writing and executed by all the
parties hereto.

﻿

(h)       In the event any litigation or controversy arises out of or in
connection with this Agreement between the parties hereto, the prevailing party
in such litigation or controversy shall be entitled to recover from the other
party or parties all reasonable attorney’s fees, expenses and suit costs,
including those associated with any appellate or post-judgment collection
proceeding.

﻿

7.Section 409A Compliance.

﻿

(a)       General. It is the intention of both the Company and the Employee that
the benefits and rights to which the Employee is entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If the Employee
or the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on the Employee and on the Company).

﻿

(b)       Distributions on Account of Separation from Service. To the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Agreement on account of termination of the Employee’s service
(or any other similar term) shall be made only in connection with a "separation
from service" with respect to the Employee within the meaning of Code Section
409A.

﻿

(c)       No Acceleration of Payments. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.

﻿

(d)       Six-Month Delay for Specified Employees. In the event that the
Employee is a “specified employee” (as described in Code Section 409A), and any
payment or benefit payable pursuant to this Agreement constitutes deferred
compensation under Code Section 409A, then the Company and the Employee shall
cooperate in good faith to undertake any actions that would cause such payment
or benefit not to constitute deferred compensation under Code Section 409A. In
the event that, following such efforts, the Company determines (after
consultation with its counsel) that such payment or benefit is still subject to
the six-month delay requirement described in Code Section 409A(2)(b) in order
for such payment or benefit to comply with the requirements of Code Section
409A, then no such payment or benefit shall be made before the date that is six
months after the Employee’s “separation from service” (as described in Code
Section 409A) (or, if earlier, the date of the Employee’s death). Any payment or
benefit delayed by reason of the prior sentence (the Delayed Payment") shall be
paid out or





 

3

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.

﻿

(e)       Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day, month and year first above written.

﻿

﻿

 

 

 

﻿

EMPLOYEE:

 

﻿

 

 

 

﻿

 

 

 

﻿

/s/ Ronald Jordan

 

﻿

Print Name: 

Ronald Jordan

 

﻿

 

 

 

﻿

﻿

COMPANY:

 

﻿

 

 

 

﻿

FEDERATED NATIONAL HOLDING

 

﻿

COMPANY, a Florida corporation

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Michael H. Braun

 

﻿

Name: 

Michael H. Braun

 

﻿

Title:

Michael H. Braun

 

﻿

 

 

 

﻿

﻿





 

4

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



APPENDIX A DEFINITIONS

﻿

"Cause” shall mean that:

﻿

(i)        There has been continued neglect on the part of the Employee in the
performance of Employee’s duties under this Agreement, with notice to the
Employee and an opportunity to cure;

﻿

(ii)       The Employee's continued neglect of the Company’s Employee Handbook
Policies and Procedures; or

﻿

(iii)      The Employee is convicted during the Term of this Agreement of a
felony involving moral turpitude that is committed by Employee, or enters a plea
of guilty or nolo contendere to such felony.

﻿

Prior to terminating the Employee for Cause under clauses (i) – (ii) above, the
Company shall provide the Employee with at least 10 days’ written notice of the
breach and an opportunity to cure the breach. If the Employee does not cure the
breach to the satisfaction of the Company in its sole and absolute discretion
during this period, the Company may terminate the Employee for Cause. If the
Employee is terminated under clause (iii) above, the Employee’s termination will
be immediate upon the date of the conviction or plea and no written notice is
required by the Company.

﻿

“Change of Control” shall be deemed to have taken place if: (1) any person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended, becomes the owner or beneficial owner of Company
securities, after the date of this Agreement, having 50% or more of the combined
voting power of the then-outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company, or open market purchases
approved by the Board, as long as the majority of the Board approving the
purchases is the majority at the time the purchases are made), or (2) the
persons who were directors of the Company before such transactions shall cease
to constitute a majority of the Board, or any successor to the Company, as the
direct or indirect result of or in connection with any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions. Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur unless it
constitutes a “change in control event” within the meaning of Section 1.409A-
3(i)(5) of the Treasury Regulations promulgated under Section 409A.

﻿

"Code" shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

﻿

"Code Section 409A" shall mean Section 409A of the Code and its implementing
regulations and guidance.





 

5

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



"Good Reason" shall mean the occurrence of one of the following conditions:

﻿

(1)       A material diminution in the Employee's base compensation; or

﻿

(2)      A material change in the geographic location at which the Employee must
perform the services.

﻿

Notwithstanding the foregoing, the Employee shall not be deemed to have
terminated this Agreement for Good Reason unless the Employee provides to the
Company a written notice of the existence of the above-referenced condition(s)
within 90 days following the initial existence of such condition(s) and the
Company fails to remedy such condition(s) within 30 days following the receipt
of such notice.



 

6

--------------------------------------------------------------------------------